DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The two information disclosure statements filed 7/25/2019 have been considered.
Claims 1-14 are presented for examination.

Claim Objections
Claims 1-14 are objected to because of the following informalities: none of claims 1-14 end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eversoll et al. (U.S. Patent Application Publication Number 2014/0143886), hereinafter referred to as Eversoll, in view of Tiku et al. (U.S. Patent Application Publication Number 2018/0329940), hereinafter referred to as Tiku.

Regarding claim 1, Eversoll discloses a method for personal data administration in a multi-actor environment, the method comprising the steps of: (A) providing at least one data administration process managed by at least one remote server (paragraph 64, data vault server tracks consumer personal data and sharing preferences); (B) providing at least one user profile managed by the remote server, wherein the user profile is associated to at least one user personal computing (PC) device, wherein the user profile includes a plurality of data management protocols, and wherein the user profile includes a user data registry (paragraph 59, mobile consumer device, and paragraph 77, registers consumer); (C) providing at least one third party account managed by the remote server, wherein the third-party account is associated to a third-party identifier (ID), and wherein the third-party account is associated to a third-party data registry (paragraph 65, vendor systems, and paragraph 67, vendor data card associated with single vendor, and paragraph 80, pool of vendors); (D) receiving a data transmission notification from the user profile with the remote server, wherein the data transmission notification includes at least one data packet and at least one third-party ID (paragraph 72, vendor data card contains data); (E) inputting the third-party ID and the data packet into the data administration process with the remote server, in order to identify at least one appropriate protocol, wherein the appropriate protocol is from the plurality of data management protocols (paragraph 98, determines conditions of sharing); (F) executing the appropriate protocol with the remote server, in order to generate at least one outgoing data packet and a transaction summary (paragraph 73, 
Eversoll does not explicitly state wherein the outgoing data packet includes a trackable ID.  However, tracking data records in such a way was well known in the art as evidenced by Tiku.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eversoll by adding the ability that the outgoing data packet includes a trackable ID as provided by Tiku (see paragraph 4, data record has unique identifier).  One of ordinary skill in the art would have recognized the benefit that managing data in this manner would assist in coordinating data deletion across distributed data stores that have different jurisdictions and different rules (see Tiku, paragraph 2).
Regarding claim 2, the combination of Eversoll and Tiku discloses (J) receiving an interaction notification from the third-party account with the remote server, wherein the interaction notification includes the third-party ID and a data request (Eversoll, paragraph 85, necessary data required by vendor); (K) searching with the user PC device for the data packet that satisfies the data request (Eversoll, paragraph 86, data pre-populated); (L) formatting the third-party ID and the data packet into the data transmission notification with the user PC device, before step (D) (Eversoll, paragraph 72, vendor data card contains data);
Regarding claim 3, the combination of Eversoll and Tiku discloses providing the user profile is associated to a plurality of data permissions catalogues, and wherein each data permissions catalog includes at least one account ID; comparing the third-party ID to the account ID for each of the plurality of data permissions catalogues with the remote server, in order to identify at least one matching catalogue, wherein the matching catalogue is from the plurality of data permissions catalogues; entering a denial of service process if the matching catalogue is not
identified, before step (K) (Eversoll, paragraph 79, vendor must be enrolled by consumer for data sharing);
Regarding claim 4, the combination of Eversoll and Tiku discloses providing the data packet includes a packet classification token; providing each of the plurality of data management protocols includes a third-party ID list and a protocol classification token; comparing the third-party ID to the third-party ID list for each of the plurality of data management protocols with the remote server in order to identify at least one first possible protocol, wherein the at least one first possible protocol is from the plurality of data management protocols; comparing the packet classification token to the protocol classification token for each of the plurality of data management protocols with the remote server, in order to identify at least one second possible
protocol wherein the at least one second possible protocol is from the plurality of data management protocols; comparing the at least one first possible protocol to the at least one second possible protocol with the remote server, in order to identify at least one overlapping protocol, wherein the overlapping protocol is included in the at least one first possible protocol and the at least one second possible protocol; designating an overlapping protocol as the appropriate protocol with the remote server (Eversoll, paragraph 98, gradations in sharing certain data where multiple data elements may be used in aggregation);
Regarding claim 5, the combination of Eversoll and Tiku discloses wherein the appropriate protocol is a primary data monetization protocol; providing the user profile is associated to a compensation account managed by the remote server; providing the data packet includes a transaction invoice; transmitting the transaction invoice to the third-party account with the remote server; designating the data packet as the outgoing data packet with the remote
server; transmitting the outgoing data packet to the third-party account with the remote server, during step (H), if a transaction fee is received from the third-party account in response to the transaction invoice; depositing the transaction fee into the compensation account with the
remote server (Eversoll, paragraph 101, consumer receives value for providing information);
Regarding claim 6, the combination of Eversoll and Tiku discloses wherein the appropriate protocol is a data anonymization protocol; providing the data packet includes personal identifiable information; removing the personal identifiable information from the data packet with the remote server in order to generate an anonymized data packet; designating the anonymized data packet as the outgoing data packet with the remote server (Eversoll, paragraph 98, data shared if anonymized);
Regarding claim 7, the combination of Eversoll and Tiku discloses wherein the appropriate protocol is a data wrapper protocol; integrating at least one hardcoded command and at least one tamper-evident signature into the data packet with the remote server; combining the data packet and the trackable ID into the outgoing data packet with the remote server (Tiku, paragraph 85, encryption via Schnorr signature);
Regarding claim 8, the combination of Eversoll and Tiku discloses providing a plurality of data control processes managed by the remote server; prompting to select a desired data control process with the user PC device, wherein the desired process is from the plurality of data 
Regarding claim 9, the combination of Eversoll and Tiku discloses wherein the desired process is a general overview process; identifying a component configuration of the user PC device with the remote server; formatting the user data registry to correspond to the component
configuration with the remote server; displaying the formatted user data registry with the user PC device (Eversoll, paragraph 102, display options for data elements and vendors);
Regarding claim 10, the combination of Eversoll and Tiku discloses wherein the desired process is a targeted deletion process; providing the user data registry includes a plurality of transaction records; providing the third-party data registry includes a plurality of received data
packets, wherein the each received data packet includes a unique trackable ID; prompting to select at least one desired packet with the user PC device, wherein the desired packet is the outgoing data packet included in a corresponding record, and wherein the corresponding record is from the plurality of transaction records; comparing the trackable ID for the desired packet to the unique trackable ID for each of the plurality of received data packets with the remote server, in order to identify a matching packet, wherein the matching packet is from the plurality of received data packets; deleting the matching packet from the third-party data registry with the
remote server (Eversoll, paragraph 75, revocation for single vendor);
Regarding claim 11, the combination of Eversoll and Tiku discloses wherein the desired process is a multi-party deletion process; providing the at least one third-party account is a plurality of third-party accounts managed by the remote server, wherein the third-party data registry for each of the third-party accounts includes a plurality of received data packets, and wherein the each received data packet includes a unique trackable ID; prompting to select at least 
from the plurality of transaction records; prompting to select at least one desired account with the user PC device, wherein the desired account is from the plurality of third-party accounts; comparing the trackable ID for the desired packet to the unique trackable ID for each of the plurality of received data packets associated to the desired account with the remote server, in order to identify a matching packet, wherein the matching packet is from the plurality of received data packets; deleting the matching packet from the third-party data registry with the
remote server (Eversoll, paragraph 75, revocation for all vendors);
Regarding claim 12, the combination of Eversoll and Tiku discloses receiving a data interaction request with the remote server, during step (I), wherein the data interaction request includes a specific third-party ID and a specific trackable ID (Eversoll, paragraph 72, vendor data card contains data, where Tiku teaches the trackable ID as described above); inputting the specific third-party ID and the specific trackable ID into the data administration process with the remote server in order to identify at least one response protocol, wherein the response protocol is from the plurality of data management protocols (Eversoll, paragraph 98, determines conditions of sharing); executing the response protocol with the remote server, in order to generate a new transaction summary (Eversoll, paragraph 73, permission status data controls sharing); appending the new transaction summary to the transaction record for the outgoing data packet associated to the specific trackable ID (Eversoll, paragraph 100, data visible by particular vendor);
Regarding claim 13, the combination of Eversoll and Tiku discloses wherein the response protocol is a secondary data monetization protocol; providing the interaction 
managed by the remote server; providing the outgoing data packet includes a transaction invoice; transmitting the transaction invoice to the specific third-party account with the remote server; permitting the specific recipient account to satisfy the transaction request with the remote server if a transaction fee is received from the third-party account in response to the transaction invoice; depositing the transaction fee into the compensation account with the remote server (Eversoll, paragraph 101, consumer receives value for providing information);
Regarding claim 14, the combination of Eversoll and Tiku discloses wherein the response protocol is an unauthorized access protocol; preventing the specific third-party account from satisfying the transaction request with the remote server; transmitting an unauthorized access notification to the user profile with the remote server; permitting the specific third-party account to satisfy the transaction request with the remote server if an override notification is received from the user profile in response to the unauthorized access notification (Eversoll, paragraph 74, feedback of revocation action, and paragraph 96, sharing previously revoked permission);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scherrer et al. (U.S. Patent Application Publication Number 2010/0185871) disclosed techniques for allowing third parties to securely access user personal information in accordance with user-defined access rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493